Citation Nr: 0033916	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for obstructive lung 
disease with emphysema and bronchiectasis, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had essentially continuous active duty from 
August 1954 to January 1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case was previously before the Board in May 1999.  At 
that time, the issues were entitlement to an increased rating 
for gastroesophageal reflux, sliding hiatal hernia and 
history of Barrett's esophagitis, and entitlement to TDIU.  
In its May 1999 decision, the Board denied the increased 
rating claim and remanded the TDIU claim to the RO for 
further development.  The Board also noted that the veteran 
had raised the issue of entitlement to an increased rating 
for his service-connected lung condition.  This matter was 
referred to the RO for appropriate consideration.  In a 
January 2000 rating action, the RO denied an increased rating 
for the service-connected lung condition.  The veteran filed 
a notice of disagreement with this decision in February 2000 
and a statement of the case was issued in March 2000.  The 
veteran perfected his appeal in March 2000.  As such, the 
issues currently before the Board are shown on the title 
page.  


REMAND

Pursuant to the May 1999 Board remand, the RO, in July 1999, 
requested that the veteran identify all private physicians 
who had treated him for any disability since January 1996.  
In August 1999, the veteran submitted a VA Form 21-4142 
giving the VA permission to obtain his records of treatment 
from Dr. K.V.  In a letter dated in August 1999, the RO 
requested that the physician provide all treatment records 
pertaining to the veteran from January 1996 to present.  The 
RO also sent a letter to the veteran advising him that VA had 
requested medical evidence from Dr. K.V.  The letter, 
however, did not inform the veteran that he was ultimately 
responsible for providing the evidence.  As of this date, no 
reply has been received from Dr. K.V.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should again attempt to obtain 
records from Dr. K.V.  Any records 
obtained should be associated with the 
claims file.  The RO should allow a 
minimum of 30 days for a response to the 
follow-up request.  At the time of the 
follow-up request, the RO should send a 
letter to the veteran advising him that 
he is ultimately responsible for 
providing the evidence, but that VA is 
making a follow-up attempt.  The veteran 
should also be advised that if VA is 
unable to obtain the requested evidence, 
his claim will be processed based on the 
evidence of record.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



